Exhibit 2.1 MEMBERSHIP INTEREST PURCHASE AGREEMENT by and among AK ENVIRONMENTAL, LLC, as the Company, AMY B. GONZALES and KELLY S. CALDWELL, as the Company members, and NV5 HOLDINGS, INC., as Buyer March 21, 2014 1 This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “ Agreement ”) is made as of March 21, 2014, by and among (i) AK ENVIRONMENTAL, LLC , a North Carolina limited liability company (the “ Company ”), (ii) AMY B. GONZALES and KELLY S. CALDWELL , as the sole members of the Company (individually a “ Member ”, and collectively, the “ Members ”), and (iii) NV5 HOLDINGS, INC. , a Delaware corporation (“ Buyer ”). Buyer, the Company, and the Members are sometimes referred to separately in this Agreement as a “ Party ” and collectively as the “ Parties .” Recitals WHEREAS , the Company is engaged in the business of providing support to the energy, water and construction industries in three practice areas: environmental, project and construction management, and inspection, and other related services (the “ Business ”); WHEREAS , the Members collectively are the owners of the membership interests in the Company (“Membership Interests”), which Membership Interests constitute all of the issued and outstanding membership interests of the Company; and WHEREAS , the Members desire to sell, and Buyer desires to purchase, all of the Membership Interests for the consideration and on the other terms and conditions set forth in this Agreement. MEMBERSHIP INTEREST PURCHASE AGREEMENT NOW, THEREFORE, in consideration of the foregoing and of the mutual premises, covenants, representations, warranties and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS Defined Terms . For the purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, the following terms shall have the meanings assigned to them in this Section 1.1
